Citation Nr: 1541583	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1986 and active duty in the U.S. Army Reserves from January 2003 to August 2003. 

This matter came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied entitlement to service connection for degenerative joint disease of the left knee.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2007.  A transcript of the hearing has been associated with the record. 

The appeal was remanded for additional development in February 2008.

In an October 2010 decision, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2012 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board again remanded this issue in November 2013 and April 2015.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran had a left knee disability which clearly and unmistakably existed prior to his periods of service.
 
2.  The medical evidence clearly shows that the Veteran's left knee disability was not permanently aggravated beyond the natural progression of the disease during his periods of service.


CONCLUSION OF LAW

A left knee disability clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in a September 2003 letter, prior to the appealed October 2004 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the March 2006, and opportunity for the Veteran to respond, the May 2015 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the April 2015 remand instructions, a VA examination addendum opinion was provided in April 2015 which provided the specific opinions requested by the April 2015 remand.  In light of the above, the Board finds that the RO substantially complied with the April 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, in addition to the April 2015 VA addendum opinion, the Veteran was provided with VA examinations in April 2004 and June 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the April 2004 and June 2010 VA examination and April 2015 VA addendum opinion reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

As noted above, the Veteran also was afforded a hearing in May 2007 before the undersigned Veterans Law Judge (VLJ) during which he and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki , 25 Vet. App. 231, 235 (2014).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate (although the citations above include both these and those which also reflect the Veteran's other period of active service).

Factual Background and Analysis

The Veteran acknowledges that he underwent surgery on his left knee prior to his initial period of active service, but asserts that his left knee disability was subsequently aggravated by active service. 

A September 1979 report noted that the Veteran had originally injured his knee during spring training and experienced a subsequent injury.  The record reflects that the Veteran underwent arthrotomy with removal of the left medial meniscus and tightening of the posterior medial corner in September 1979. 

The report of an enlistment examination conducted in August 1982 indicates that the Veteran was medically disqualified for flying duty by reason of status post-surgery on his left knee. 

In January 1989 the Veteran presented to a private physician with a history of locking of the left knee of approximately one month's duration.  The impression was loose bodies of the left knee accounting for the locking episodes, degenerative arthritis, and probable old partial tear of the anterior cruciate ligament.  The Veteran underwent arthroscopy of the left knee in February 1989.  The postoperative diagnosis was loose body of the left knee with degenerative joint disease. 

An annual medical certificate dated in August 1987 noted injuries to the Veteran's right shoulder but did not mention his left knee. 

On quadrennial physical examination in July 1998 the Veteran reported trick or locked knee.  The associated physical examination report indicated that his lower extremities were normal.  The summary of defects did not include any reference to the Veteran's left knee. 

A December 1999 medical certificate is silent with respect to the Veteran's left knee. 

In a May 2000 record, a private physician noted that the Veteran had undergone a meniscectomy in 1979 and had a second surgery in 1989.  

In June 2001, a private physician noted a history of left knee problems since 1979.  He indicated that X-rays in 2000 revealed severe arthritic changes involving the medial and patellofemoral compartments, with diffuse osteophyte formation and bone on bone contact medially.  The physician stated that the Veteran should be permanently restricted from running. 

In August 2001 the Veteran reported that he had fallen a month previously and developed significant swelling and pain. 

A May 2001 memorandum from Department of the Army indicates that the Veteran was to obtain from his civilian physician written documentation in order to be excused from physical training. 

In July 2001 the Veteran was seen at a Troop Medical Clinic with complaints of left knee pain.  The assessment was effusion and severe degenerative changes.  The Veteran was placed on quarters for 72 hours.  The following day a statement of medical examination and duty status was completed to indicate that the Veteran slipped off a rock and struck his left knee.  The form indicates that resulting disability was temporary. 

A physical profile completed in October 2001 indicates that the Veteran had degenerative arthritis of the left knee and was precluded from running. 

A February 2003 treatment record by a private physician indicates severe degenerative joint disease of the left knee and probable loose body. 

The Veteran served on active duty in 2003.  In March 2003, he was given a permanent profile following difficulty on attempts to run.  March 2003 service treatment records noted that the Veteran had worsening degenerative joint disease of the left knee in an activated reservist.

In July 2003 the Veteran reported that he had a left knee condition that limited his ability to work in his primary military specialty.  He stated that he intended to seek VA disability for the left knee condition.  

A post-deployment medical assessment completed in July 2003 indicates the Veteran's report of painful joints and bone, joint, or other deformity. 

The Veteran underwent a VA examination in April 2004.  The Veteran's history was reviewed, to include his 1979 left knee surgery and 1989 arthroscopy.  The Veteran reported that he had swelling and giving way two times per week and that he had been wearing a brace since June 2003.  Following physical examination, the diagnosis was degenerative joint disease of the left knee with status postoperative repair in 1979 and again in 1989, with pain, limitation of motion, and instability. 

At his May 2007 hearing, the Veteran testified that that he sustained a meniscal tear and underwent surgery prior to entry into active duty.  He stated that he reported his injury and surgery at the time of enlistment and that he was accepted into service.  He noted that he had numerous injuries during active and reserve service and that he did not always seek care.  He related that in 2001 he fell and hit his knee on a rock and that he was placed on quarters.  He stated that the only surgeries he had undergone on his left knee were in 1979 and 1989.  He noted that knee replacement had been recommended. 

In June 2007, a private provider opined that the left knee degenerative joint disease was related to service.  He noted that the Veteran originally injured his knee in 1979 and reinjured it in 1989.  He indicated that the Veteran had experienced progressive degenerative changes since that time and that the demands of service certainly contributed to that degeneration. 

The Veteran underwent a VA examination in June 2010.  The examiner noted that the claims file had been reviewed.  The Veteran reported that he had surgery in 1979 following several sports injuries.  The examiner noted that this surgery was open meniscectomy.  The Veteran indicated that he was able to return to sports following this surgery.  The Veteran stated that he began to have increasing problems in the late 1980s but did not recall any injury.  He noted that he had an additional surgery in 1989 and that he experienced on and off left knee pain following that surgery.  He recalled that he injured his knee several times while on reserve duty, noting that one time he hit a rock and fell.  The examiner noted that the Veteran was treated for those acute injuries.  The Veteran's current complaints included continuous left knee pain, stiffness, giving way, swelling, locking, and painful clicking and popping.  Following physical examination, the diagnosis was left knee meniscal tear status post open medial meniscectomy and degenerative joint disease of the left knee.  The examiner noted that the open meniscectomy occurred prior to service.  He indicated that the Veteran had a pre-existing left knee condition involving a meniscal tear and that it was treated with open medial meniscectomy after which the Veteran did well until approximately 1989 when the Veteran experienced increasing pain and underwent additional surgery.  The examiner indicated that there was evidence in the service treatment records of the Veteran being treated for acute conditions related to the left knee while on reserve or active duty.  He noted that they were acute injuries and that the Veteran was noted to have degenerative changes.  He concluded that the degenerative changes were directly attributable to the open medial meniscectomy in 1979, noting that such surgery was a known cause of degenerative changes.  He indicated that there was no evidence in the service records of the Veteran's left knee being aggravated beyond its normal progression as would be expected from open meniscectomy.  He noted that the opinion from a private physician indicated that the Veteran's knee condition was secondary to service, but stated that he could find no evidence in the service treatment records indicating aggravation beyond what would be expected for someone who had undergone open medial meniscectomy and was also involved in an active lifestyle with a job as a police officer and an Army reservist.  He concluded that the Veteran had a pre-existing left knee condition that was not aggravated beyond its normal progression.  He opined that it was less likely than not related to service or aggravated beyond its normal progression by service.

However, the September 2012 JMR determined that while the June 2010 VA examiner indicated that there was no evidence in the service records of the Veteran's left knee being aggravated beyond its normal progression as would be expected from open meniscectomy, March 2003 service treatment records noted that the Veteran had worsening degenerative joint disease of the left knee in an activated reservist.  Notably, while the examiner indicated that there was evidence in the service treatment records of the Veteran being treated for acute conditions related to the left knee while on reserve or active duty, he did not specifically address the March 2003 service treatment record which revealed a diagnosis of severe degenerative joint disease that was worsening.

As a result of the JMR and per the November 2013 and April 2015 remands, a VA examiner provided a VA addendum opinion in April 2015.  The examiner noted that the record demonstrated that the Veteran reentered active duty service in January 2003.  At the time of his entrance, he was noted to have a long history of left knee pain with a preexisting history of having an open meniscectomy in 1979.  A request was made at the time of his re-entrance in 2003 for a review of the civilian medical records concerning the left knee as the knee issue was noted during the re-entrance medical examination.  The examiner noted that the orthopedic examiner who conducted the medical review during this active duty period merely noted the history of advancing degenerative changes within the left knee.  This did not represent an aggravation of the knee due to military service.  It was an observation by the orthopedic examiner following a review of the Veteran and a review of the medical history as a whole.  Further documentation in 2003 noted off and on left knee issues for 24 years.  The examiner opined that the preexisting left knee disability was less likely than not aggravated (permanent worsening of the preexisting condition beyond the expected progression due to military service) by military service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left knee disability is not warranted.

For the Veteran's first period of active service, the Board observes that a left knee condition was noted on enlistment examination in 1982.  Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The evidence with respect to the Veteran's first period of active service is negative for any credible indication of a worsening of a left knee disability.  By his own report in the course of seeking private treatment for knee complaints in 1989, the Veteran indicated that his left knee became symptomatic about one month previously.  The Board finds the more contemporaneous statements by the Veteran during the course of medical treatment as to the onset of his chronic knee complaints more probative than any later assertions offered in support of his claim.  He has neither submitted nor identified evidence showing treatment for left knee symptoms prior to that time.  Accordingly, the Board finds that there was no increase in disability during the Veteran's first period of active service so as to warrant a presumption of aggravation. 

While there is evidence that the Veteran sought treatment following an acute injury in 2001 during reserve duty, the provider concluded that any resulting disability would be temporary.  Notably, records dating prior to this incident reflect that the Veteran already had severe arthritic changes involving his left knee.  Most significantly, the Board notes that the June 2010 VA examiner specifically considered the Veteran's report that he fell and hit his knee on a rock, as well as the occurrence of other reported injuries during both active and reserve duty, but nevertheless concluded that the Veteran's knee disability was not aggravated by any incident of service. 

In this regard, the Board notes again that the presumptive provisions are not applicable to periods of ACDUTRA or INACDUTRA.  Thus, the standard of reasonable doubt applies with respect to such periods of service.  Given the findings of the June 2010 VA examiner, the Board concludes that the preponderance of the evidence is against finding that his disability was aggravated by the acute injury in 2001 or by any other injuries reportedly sustained during ACDUTRA or INACDUTRA. 

The Board notes that the June 2007 private physician opined that the Veteran's left knee degenerative joint disease was related to service as the Veteran had experienced progressive degenerative changes since that time and that the demands of service certainly contributed to that degeneration. 

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the June 2010 opinion of the VA examiner, to be the most probative.  

The Board notes that while the June 2007 private physician opined that the Veteran's left knee degenerative joint disease was related to service, he offered no additional rationale to explain why the Veteran's demands of service certainly contributed to knee degeneration.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, when composing his June 2010 opinion, the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the June 2007 private physician.   

Additionally, unlike the private physician, the June 2010 VA examiner accounted for the medial meniscectomy in 1979 which he noted was a known cause of degenerative changes.  The VA examiner also specifically addressed the June 2007 private physician's opinion which indicated that the Veteran's knee condition was secondary to service.  Despite this positive nexus opinion, the VA examiner indicated that he could find no evidence in the service treatment records indicating aggravation beyond what would be expected for someone who had undergone open medial meniscectomy and was also involved in an active lifestyle with a job as a police officer and an Army reservist.  

For these reasons the Board finds the June 2010 VA examiner's opinion to be the most probative on the issue of whether the Veteran's preexisting left knee disability was not permanently aggravated beyond the natural progression of the disease during his first period of service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Furthermore, to the extent that the Veteran has asserted that he experienced worsening symptomatology following injuries sustained during ACDUTRA or INACUDTRA, the Board recognizes that he is competent to report such symptomatology, and, to that extent, his report is entitled to some probative weight. There is also no reason to doubt his credibility.  However, while he can describe worsening symptomatology, he is ultimately not competent as a lay person to opine as to whether his underlying knee disability was permanently worsened as a result of such injury, as opposed to such worsening of symptoms being due to the natural progress of the disease.  Thus, the Board finds his assertions to be outweighed by the finding of the VA examiner noted above, who considered the Veteran's report, but also reviewed the claims file, including treatment records, and took into account other factors such as the Veteran's civilian employment, and found that any worsening during his periods of active and reserve service was due to the natural progress of the disability. 

The Board also finds that there was no worsening beyond normal progression during the Veteran's second period of active service in 2003.  

The Veteran's left knee issue was noted during the re-entrance medical examination  for the Veteran's second period of active service which began in January 2003.  Additionally, the April 2015 VA examiner noted that the Veteran had a preexisting knee injury while a physical profile completed in October 2001 indicated that the Veteran had degenerative arthritis of the left knee and a February 2003 treatment record revealed severe degenerative joint disease of the left knee and probable loose body.  As a result, the presumption of soundness does not apply for this second period of active duty as a left knee disability clearly and unmistakably existed before his second period of active service.  Again, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b). 

The Board observes that while the Veteran sought treatment for left knee complaints during his second period of active service which included a reported worsening of degenerative joint disease of the left knee, the most probative evidence finds that there was no evidence that the underlying knee disability was worsened beyond the natural progress of the disability.

Again, the evidence dating prior to active duty in 2003 had already established severe degenerative joint disease, and the Veteran is shown to have been on a profile due to the left knee disability prior to recall to active duty in 2003. 

The Board again acknowledges that the June 2007 private physician opined that the Veteran's left knee degenerative joint disease was related to service as the Veteran had experienced progressive degenerative changes since that time and that the demands of service certainly contributed to that degeneration.  As noted above though, the private physician offered no additional rationale to explain why the Veteran's demands of service certainly contributed to knee degeneration.  

In contrast, the 2010 VA examiner concluded that there was no aggravation of the Veteran's pre-existing left knee disability as he stated that the degenerative changes of the Veteran's left knee were directly attributable to the open medial meniscectomy in 1979 and that such surgery was a known cause of degenerative changes.  In response to the opinion of the private provider, he indicated that he could find no evidence in the service treatment records indicating aggravation beyond what would be expected for someone who was status post open meniscectomy and also had a relatively active lifestyle.  This examiner reviewed the claims file, including the service treatment records, and discussed the relevant findings and the underlying rationale for his conclusions.  

Additionally, in his April 2015 addendum opinion, a VA examiner specifically addressed the issues presented by the September 2012 JMR as he determined that the Veteran's left knee disability preexisted service but was not aggravated by service beyond its natural progression during service despite his March 2003 complaints of worsening left knee degenerative joint disease.  The April 2015 VA examiner indicated the physician who conducted the March 2003 medical review during this active duty period merely noted the history of advancing degenerative changes within the left knee.  The examiner clarified that this did not represent an aggravation of the knee due to military service but rather was an observation by the orthopedic examiner following a review of the Veteran and a review of the medical history as a whole.  As a result, the examiner opined that the preexisting left knee disability was less likely than not aggravated (permanent worsening of the preexisting condition beyond the expected progression due to military service) by military service.  Like the June 2010 VA examiner, the April 2015 VA examiner reviewed the claims file, discussed the relevant findings and the underlying rationale for his conclusions.  Again, he also specifically addressed the questions presented by the September 2012 JMR per the April 2015 Board remand instructions.

Accordingly, the Board concludes that the 2010 VA examiner and April 2015 VA addendum opinions are afforded great probative weight with respect to the questions presented in this case. 

As a result, the Board concludes that the record establishes clearly and unmistakably that the Veteran's preexisting left knee disability did not worsen during his final period of service beyond the natural progression of the disability.  Therefore, the presumption of aggravation has been rebutted and the claim must be denied. 

The Board notes the Veteran's contentions regarding the etiology of his claimed left knee disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Certainly, the Veteran is competent to report a worsening of symptomatology to warrant application of the presumption of aggravation under 38 U.S.C.A. § 1153, and there is no reason to doubt his credibility.  The Board further finds, however, that the Veteran is not competent as a lay person to offer an opinion on complex medical matters, such as whether the underlying knee disability was worsening beyond the natural progress of the disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, on this question, the Veteran's assertions are of no probative value.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the left knee etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  



ORDER


Entitlement to service connection for a left knee disability is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


